departnient of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely director exempt_organizations enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service tax_exempt_and_government_entities_division date date washington d c contact person identification_number contact number fax number employer_identification_number _ legend n state p date r for profit business x dollars dollar amount dear vil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for reasons stated below facts you were previously granted exemption under sec_501 of the code your exemption was revoked due to the non-filing of form_990 for three consecutive years you submitted an application_for exemption for retroactive reinstatement catalog number 47630w letter rev you were incorporated as a nonprofit corporation on p in the state of n the articles state the purposes for which you were formed are exclusively charitable scientific or educational and consist of the following to perform for pleasure recreation and competition to aid support and assist by gifts contributions or otherwise other corporations community chests funds and foundations organized and operated exclusively for charitable scientific or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation to do any and all lawful activities which may be necessary useful or desirable for the furtherance accomplishment fostering or attainment of the foregoing purposes either directly or indirectly and either alone or in cooperation with others whether such others be persons or organizations of any kind or nature such as corporations associations trusts institutions foundations or governmental bureaus departments or agencies your mission is to support encourage and educate team members of all ages emotionally physically and financially in the arts e e you are also a membership_organization your bylaws indicate your incorporator and president is the owner of r a for profit dance studio that you use as a team your bylaws state you shall have a special contract with r for instruction rehearsal and performance requirements your directors shall be from r advertising for you also comes through r as well as the multiple community performances which you do furthermore you stated if a dancer is interested in you they usually start their path by taking classes with r who may obtain new students based on your relationship with r your members are defined as performing dancers and their parents or their guardians any member over the age of years is eligible to hold any office your members must sign an agreement supporting your mission and rules for each dance season your performing members are selected through an audition process as set forth by your president and your directors each troupe family shall have one vote per dancer rev catalog number 7630w letter e e e e each year you have auditions for the upcoming dance season each participant is required to learn a small dance combination that they perform in small groups in front of a panel of judges each dancer is also asked to complete a series of dance technique movements each dancer is scored the panel chooses from these scores where each dancer will be placed each dancer has an opportunity to be on a team based on level of ability once a dancer is assigned to a team the dancer is required to take a certain number of dance classes usually at r participate in scheduled rehearsals and performances attend specific conventions competitions and assist in a number of fundraising events you also organize fundraisers to support your activities such as travel entry fees costumes props etc examples of fundraisers include a silent auction raffle apple and candy bar sales cookie sales flower gift cards and a christmas_tree auction section of your bylaws indicates your participants may fundraise for their individual accounts and states all fundraisers will be designed as a general or individual fundraiser prior to starting all fundraising activities must have approval of the board_of directors and a request form submitted all funds in individual accounts must be used for activities related to performance education workshops costumes and competition they cannot be used for personal purposes or regular tuition to a dance studio individual_account funds are paid directly to the use and not to the individual member if a troupe member leaves the troupe in midseason or after try-outs and decides not to participate all funds in the troupe member's individual_account will be moved to the general fund unless the troupe member gives the treasurer notice within days to use the funds for an acceptable use as listed above after days the funds are no longer available to the troupe member article of your bylaws states e e e no member of the organization shall have any right title or interest in any property or assets of the organization prior to or at the time of any liquidation or dissolution of the organization f any member of the organization forfeits their membership or is asked to leave their assets shall go into the general fund withdrawal of all dancers from the troupe in a team family constitutes automatic resignation of membership and forfeiture of all funds in the member's individual_account if a team family has more than one dancer in the troupe and one or more of those dancers remain in the troupe the member will only lose the voting privilege for the withdrawn dancer but will retain all voting rights for the remaining dancer s all funds from a withdrawn dancer's account will be transferred to a remaining family member's dancer account members may formally submit fundraising ideas on a fundraiser proposal form to be approved by your board and then submitted to the general membership for approval letter rev catalog number 7630w the form requires the name of the proposed fundraiser and description a proposed time frame to run and proposed type individual or general or no preference the profit margin to you or the individual as well as are any costs needed fronting from the general fund and if so a detailed description of such costs your gross revenue has averaged about x dollars for the past several years about of your revenue is from membership fees while the remainder is from fundraising events and competition and convention entries expenses are primarily for competitions and convention entries and fundraising you wrote most if not all production companies who put on competition and conventions you attend do not accept personal checks as such all funds must run through you you collect each dancer's fees for the convention and pertinent competition fees and immediately disburse those fees in one check to the production company furthermore you have performed at local events as well as festivals fairs parades and at schools and senior centers your members also participate and compete in dance competitions and attend conventions to enhance their skills and learn team work you offer additional training opportunities to team members by sponsoring workshops and hosting guest choreographers finally you mentor youth in dance by having team members offer classes and host activities and you have sponsored low income youth for conventions by paying fees law sec_501 of the internal_revenue_code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for charitable scientific or testing for public safety among other purposes it expressly forbids the inurement of net_earnings to the benefit of a private_shareholder_or_individual sec_1_501_a_-1 of the regulations provides that the terms private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified letter rev catalog number 7630w in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities in not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an exempt_organization must serve a public rather than a private interest revrul_69_175 1969_1_cb_149 describes an organization formed by parents of pupils attending a private school in order to provide school_bus transportation for its members’ children t was determined that this organization serves a private rather than a public interest and does not qualify for exemption under sec_50i c of the code in international postgraduate medical foundation v commissioner tcmemo_1989_36 the tax_court concluded that when a for-profit organization benefits substantially from the manner in which the activities of a related non-profit organization were carried on the latter organization was not operated exclusively for exempt purposes within the meaning of sec_501 even if it furthers other exempt purposes in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will preclude exemption under sec_501 of the code regardless of the number or importance of statutorily exempt purposes thus the operational_test standard prohibiting a substantial non-exempt purpose is broad enough to include inurement private benefit and operations that further nonprofit goals outside of the scope of sec_501 in old dominion box co v united_states 477_f2d_344 4th cir cert_denied 413_us_910 the court held that operating for the benefit of private parties constitutes a substantial non-exempt purpose application of law you are not as described in sec_501 of the code and sec_501 -1 a of the regulations because you do not satisfy the operational requirements of the code and regulations you are not operated exclusively for exempt purposes due to net_earnings inuring in whole or in part to your president through r further your members receive more than an insubstantial private benefit catalog number 7630w rev letter you are not described in sec_1_501_c_3_-1 of the regulations because more than an insubstantial part of your activities are devoted to non-exempt private purposes you are providing a funding mechanism for individual members in an effort to fund the substantial costs associated with dance such as education workshops costumes and competition the private benefit conferred on members who participate in the individual fundraisers is intentional which substantiates you are operating for a substantial nonexempt private purpose you are not described in sec_1_501_c_3_-1 of the regulations because your net_earnings inure to the benefit of private shareholders or individuals as defined in sec_1_501_a_-1 for example because the owner of r the dance studio you use maintains a position of control in you as your president she is considered an insider your bylaws also indicate your directors shall be from r and that you shail have a special relationship with r these factors illustrate that your net_earnings are inuring to your president because your president is using you to further the interests of r in addition because your members exert either direct or indirect control_over you they are considered insiders within the meaning of c your net_earnings inure to specific member insiders who choose to participate in the individual fundraisers because this relieves them of the economic burden of paying for dance training and competitions you are not as defined in sec_1_501_c_3_-1 of the income_tax regulations because you are operating for the private interests of r which is your president's for- profit business for example you stated if dancers are interested in you they usually start their path by taking classes with r as well as continue dance lessons from r once they become a troupe member advertising for you also is through r because of your relationship with r r is in an advantageous position to benefit from your activities you are also operating for the private interests of your members who participate in the individual fundraisers because they are able to keep their expenses at a minimum you are similar to the organization described in revrul_69_175 1969_1_cb_149 you are controlled by your members who provide themselves a means through you to fulfill their individual responsibility of paying for items associated with dance therefore you are serving a more than insubstantial private rather than public interest which bars you from exemption under sec_501 you are similar to the organization described in_international postgraduate medical foundation ipmf your founder is in a position of control and owns a for-profit company which benefits substantially from the manner in which your activities are conducted like impf you are not operated exclusively for exempt purposes within the meaning of sec_501 even if you further other exempt purposes catalog number 7630w rev letter like old dominion box co you afford private benefit to your founder her for profit business r and your members this is a substantial non-exempt purpose as held in better business bureau v united_states you are therefore precluded from exemption under sec_501 of the code regardless of the number or importance of statutorily exempt purposes applicant’s position you state you have no current plan to change your fundraising activities due to the availability of fundraising for all members fundraising events activities are open to all members for individual accounts individual accounts are to be used by each dancer and can only be used for dance related items as indicated in your bylaws service’s response to applicant’s position you failed to provide any additional information from which it can be concluded that you are operating exclusively for c purposes insiders as described in the preceding facts and analysis and you are serving substantial private interests rather than public interests this precludes exemption under sec_501 your net_earnings are inuring to conclusion based on the facts and information submitted you are not organized and operated exclusively for exempt purposes your net_earnings inure to your founder and for the benefit of your members you are operating for the private interests of r and your members as well accordingly you do not qualify for exemption under sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with letter rev catalog number 7630w e e e e an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury declare that examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury declare that prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status if you don't file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest letter rev catalog number 7630w please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely director exempt_organizations enclosure publication letter rev catalog number 7630w
